Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 05/10/2022, wherein, claims 12, 19, 21, and 22 are amended, no new claims were added and no new claims were canceled. Accordingly, claims 12, 14-15, 17-24 are now pending. 
Response to Arguments
Applicant’s arguments filed on 05/10/2022 with respect to the 112(b) rejections of claims 21-24 have been fully considered and are persuasive. Therefore, this rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the amended limitations of claim 21.
Applicant's arguments filed on 05/10/2022 with respect to the prior art rejection of claims 12, 14-15, 17-18, 20, 21, 23, and 24 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the applicant argues that the most recent office action does not provide evidentiary reasons for the "motivation to combine” the Chiem reference with the Nagahdaripour reference, and that one must have a motivation to combine accompanied by a reasonable expectation of success. That is, the applicant argues that the plurality of cameras cannot be added with an overlapping field of view in Cheim unless the pump flow channels 44 were moved, which in turn would change how the inspection device flows through the transformer tanks and render the device inoperable for its intended use. Therefore, the applicant views that there is no reasonable expectation that the system of Cheim would perform successfully if modified to have a plurality of cameras with overlapping field of views. On the other hand, the examiner respectfully disagrees with this argument. First of all, the modification from a single camera to a plurality of cameras, would provide the advantage of capturing more accurate images of the interior of the tank, that is, instead of having one video/image, having multiple videos/images would be increase the accuracy of the captured image/video especially that the plurality of cameras would have an overlapping field of view (common features are captured), and that the capturing is taking place in real-time. Furthermore, with respect to the expectation of success, the modification to include plurality of cameras instead of (or along with) a single camera does not necessarily require the removal of pump 44. On the contrary, since the term plurality of cameras could comprise or be defined by at least two cameras, the suggested modification could be performed by simply replacing or adding the stereovision cameras (camera 210 shown in Fig. 2 ) of Nagahdaripour (in the form of binoculars, i.e. common field of view) within the original camera space, which does not require the removal of the cited pump. This would enable the inspection device to still flow through the transformer tanks and render the device operable for its intended use, as necessitated by the examiner, and at the same time taking advantage of the plurality of cameras. Therefore, since the overall purpose of capturing an accurate image/video of the tank surrounding the submersible inspection device could be accomplished using this modification, the examiner respectfully disagrees that the device would be inoperable for its intended use in the presence of the plurality of cameras. 
Furthermore, the applicant argues that there is no disclosure or suggestion in Nagahdaripour that the cameras 210 are fixed in position relative to one another and have an overlapping field of view. However, the examiner also disagrees with these arguments. By looking at Figure 2 of Nagahdaripour, it is clear that camera 210 comprises a pair, that as shown, are fixed/positioned in a position relative to one another (spaced apart for example by a specific distance). Furthermore, in reference to paragraph [0030], Nagahdaripour teaches that as the consecutive stereo pairs are recorded along with the submersible platform translating parallel to a structure surface underwater, moving shadow artifacts are imaged in the stereo pair at the same time, resulting in stereo correspondence, and the solution to the stereo correspondence problem can produce disparity information between corresponding elements in two stereo images, for instance corresponding points or corresponding regions, from which a three-dimensional structural information can be derived. Therefore, it is clear that there are corresponding elements between two stereo images produced by the stereo pair, and thus reflects that the fields of view of the stereo pair are overlapping. 
Given the above, the applicant’s arguments are not persuasive, and the prior art rejection is maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites, “the plurality of cameras fixed in position relative to one another with an overlapping field of view, each of the plurality of cameras being operable to produce a video stream, thereby producing a plurality of video streams”. This limitation is indefinite because it is unclear if the plurality of cameras fixed in position relative to one another are the ones that produce the plurality of video streams as a whole, or if each of the plurality of cameras are being operable to produce a video stream, and each then produce a plurality of video streams. Therefore, the metes and bounds of the claim are indefinite. Claims 22-24 depend from claim 21, include all of its limitations and do not cure its deficiencies, rendering them rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 17-18, 20, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheim et al. (US 20150369751A1; “Cheim”) in view of Nagahdaripour et al. (US 20060008137A1). 
Regarding claim 12, Cheim discloses a method comprising: 
inserting a submersible, remotely operable vehicle into an interior of a transformer tank that includes an electrical transformer submerged in a liquid coolant (Abstract; Figure 1; [0017]: “a system for transformer in-situ inspection is designated generally by the numeral 10. In most embodiments, the system 10 is utilized for the inspection of a transformer 12 which contains high-voltage electrical components immersed in a cooling fluid 14 such as oil”);
receiving, by the submersible, remotely operable vehicle, a command transmitted through the liquid coolant from a remote control station ([0025]: “receiving control signals for controlling the motion and/or direction of the inspection device within the transformer”; [0029]: “monitor and control movement of the inspection device”; [0030]: “expert would have another computer that can send control signals via a network to the local computer 18 that in turn sends signals to control the device 16 as described above”)
propelling, based on the command, the remotely operable vehicle through the liquid coolant in the transformer tank to inspect the electrical transformer ([0019]: “components maintained within the channels move the fluid in either direction, through the device and thus allow the device to move within the transformer tank”; [0025]: “receiving control signals for controlling the motion and/or direction of the inspection device within the transformer”);
 operating a camera on the remotely operable vehicle to produce video streams of the interior of the transformer tank (Fig. 4; [0020]; [0021]: video streaming in real-time); 
determining an observation position of the remotely operable vehicle based on telemetry data from one or more sensors in the remotely operable vehicle, and a model of the electrical transformer (Fig. 1, Receiver 82; [0018]: “the computer 18 utilizes the virtual transformer image 20 in conjunction with a virtual inspection device 22, which represents the actual inspection device 16, so as to monitor the positioning of the device 16 within the transformer 12”; [0028]: “The receivers 82 use triangulation, based on the signals 72 received or other methodology, to determine a position of the device 16 in the tank”; “In other words, the technician controls movement of the device 16 based on the device's observed position within the transformer 12 as will be discussed”; [0029]);
However, Cheim does not explicitly state:
plurality of cameras fixed in position relative to one another with an overlapping field of view on the remotely operable vehicle, 
processing the video streams from each of the plurality of cameras to output a three-dimensional field of view of the interior of the transformer tank and the electrical transformer from the observation position of the remotely operable vehicle, 
wherein processing the video streams includes filtering frames of each of the video streams from each of the plurality of cameras;
updating the observation position and the field of view in real time while the remotely operable vehicle is propelled through the liquid coolant;
On the other hand, Nagahdaripour et al. teaches:
the plurality of cameras fixed in position relative to one another with an overlapping field of view on the remotely operable vehicle (Fig. 2, cameras 210; [0014]: “any two-dimensional or three-dimensional optical or acoustic imaging system can be deployed as the data acquisition component. Examples can include standard CCD video cameras, as well as DIDSON (dual frequency identification sonar) acoustic cameras”; [0015]; [0022]: “a submersible platform configured with a stereovision system and postured at relative distances to the target as computed from binocular cues in stereo imagery, which such distance is used to generate a rectified video; simulating frontal views at fixed distance from the target”; [0030]; binoculars that produce stereo imagery are well known in the art to have overlapping field of views (see https://www.movimed.com/knowledgebase/what-is-stereoscopic-imaging/)); 
processing the video streams from each of the plurality of cameras to output a three dimensional field of view of the interior of the transformer tank and the electrical transformer from the observation position of the remotely operable vehicle ([0015]: “Digitized video either from digital cameras or from analog cameras that are digitized with frame grabbers/digitizers can be displayed at a specified frame rate on a monitor at a remote station for human observation, in addition to being processed by a computer to extract information for automatic navigation and target mapping”;[0025]: “The information regarding the motion of the platform, determined from consecutive stereo imagery, also can be used for image or target three-dimensional (3-D) map alignment to construct a mosaic in real time. Displayed on an operator screen, the mosaic can provide a composite image or 3-D map of the underwater structure for inspection purposes.”; [0035]);
updating the observation position ([0017]:” Information regarding the position and motion of the vision system then can be used to produce from the images acquired at different camera positions and poses a composite image and model of the target object in real time. The composite view, referred as a photo-mosaic, can be two-dimensional, however, a three-dimensional mosaic/map also can be constructed from the stereo disparity information”; [0018]; [0032]: “At each instant three of the components of the submersible platform's pose and position can be determined from stereo cues”) and the three-dimensional field of view in real time while the remotely operable vehicle is propelled ([0027]: “a multi-camera vision-based solution is provided with the sought after capabilities automatic navigation, while simultaneously producing a composite photo-mosaic of the underwater structure in real time”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the Cheim reference and include the features from the Nagahdaripour reference, and arrange plurality of cameras with an overlapping field of view to process their video streams and produce a three-dimensional field of view of the structure, to update the position and the three-dimensional field of view. This will provide a more accurate image of the structure inspected. 
Regarding claim 21, Cheim teaches: 
A submersible, remotely operable vehicle that is submersible, the remotely operable vehicle adapted to be inserted into an interior of a transformer tank that includes an electrical transformer submerged in a liquid coolant, the remotely operable vehicle including (Abstract; Fig. 1): 
a signal receiver structured to receive a plurality of commands through a liquid environment from a remote control station, the plurality of commands including a command for propelling the remotely operable vehicle through the liquid coolant in the transformer tank for inspection of the electrical transformer and a command for operation of a camera ([0018]; [0025]) ; 
a camera being operable to produce a video stream ([0020]; [0021]);
producing a plurality of video streams ([0020]; [0021]: video streaming in real-time); and 
a transmitter configured to transmit the video streams to a processing device ([0021]) 
the processing device being configured to determine an observation position of the remotely operable vehicle based on telemetry data from one or more sensors in the remotely operable vehicle and a model of the electrical transformer (Fig. 1, Receiver 82; [0018]: “the computer 18 utilizes the virtual transformer image 20 in conjunction with a virtual inspection device 22, which represents the actual inspection device 16, so as to monitor the positioning of the device 16 within the transformer 12”; [0028]: “The receivers 82 use triangulation, based on the signals 72 received or other methodology, to determine a position of the device 16 in the tank”; [0029]);
However, Cheim does not explicitly state:
plurality of cameras fixed in position relative to one another with an overlapping field of view and to output a three dimensional field of view of the interior of the transformer tank and the electrical transformer from an observation position of the remotely operable vehicle and;
update the observation position and the three dimensional field of view in real time while the remotely operable vehicle is propelled through the liquid coolant;
wherein processing the plurality of video streams includes filtering frames of each of the video streams from each of the plurality of cameras;
On the other hand, Nagahdaripour et al. teaches:
plurality of cameras fixed in position relative to one another with an overlapping field of view and to output a three dimensional field of view of the interior of the transformer tank and the electrical transformer from an observation position of the remotely operable vehicle and (Fig. 2, cameras 210; [0014]: “any two-dimensional or three-dimensional optical or acoustic imaging system can be deployed as the data acquisition component. Examples can include standard CCD video cameras, as well as DIDSON (dual frequency identification sonar) acoustic cameras”; [0015]; [0022]: “a submersible platform configured with a stereovision system and postured at relative distances to the target as computed from binocular cues in stereo imagery, which such distance is used to generate a rectified video; simulating frontal views at fixed distance from the target”; binoculars that produce stereo imagery are well known in the art to have overlapping field of views (see https://www.movimed.com/knowledgebase/what-is-stereoscopic-imaging/); [0030]);
update the observation position and the three dimensional field of view in real time while the remotely operable vehicle is propelled through the liquid coolant ([0017]:” Information regarding the position and motion of the vision system then can be used to produce from the images acquired at different camera positions and poses a composite image and model of the target object in real time. The composite view, referred as a photo-mosaic, can be two-dimensional, however, a three-dimensional mosaic/map also can be constructed from the stereo disparity information”; [0018]; [0032]: “At each instant three of the components of the submersible platform's pose and position can be determined from stereo cues”) and the three-dimensional field of view in real time while the remotely operable vehicle is propelled ([0027]: “a multi-camera vision-based solution is provided with the sought after capabilities automatic navigation, while simultaneously producing a composite photo-mosaic of the underwater structure in real time”);
wherein processing the plurality of video streams includes filtering frames of each video stream from each of the plurality of cameras ([0015]: “Digitized video either from digital cameras or from analog cameras that are digitized with frame grabbers/digitizers can be displayed at a specified frame rate on a monitor at a remote station for human observation, in addition to being processed by a computer to extract information for automatic navigation and target mapping”;[0025]: “The information regarding the motion of the platform, determined from consecutive stereo imagery, also can be used for image or target three-dimensional (3-D) map alignment to construct a mosaic in real time. Displayed on an operator screen, the mosaic can provide a composite image or 3-D map of the underwater structure for inspection purposes.”; [0035]);
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the Cheim reference and include the features from the Nagahdaripour reference, and arrange plurality of cameras with an overlapping field of view to process their video streams, produce a three-dimensional field of view of the structure and to update the position and the three-dimensional field of view. This will provide a more accurate image of the structure inspected. 
Regarding claim 17, Cheim discloses determining the observation position includes referencing a pose of the remotely operable vehicle with respect to interior faces of the transformer tank ([0018]: “The computer 18 may maintain a virtual transformer image 20 of the internal construction of the transformer. In most embodiments, this virtual image is a computer-aided-design (CAD) image generated in construction or design of the transformer”; “control movement of the device 16 inside the transformer 12 by observing the virtual inspection device 22 as it moves about the virtual transformer image 20. In other words, the technician controls movement of the device 16 based on the device's observed position within the transformer 12”; [0027]: “the device has four degrees of freedom or motion: X, Y, Z and rotation around Z”; [0028]: “the transformer may be configured with a plurality of transmit signal receivers 82 mounted on the upper corners, edges or other areas of the transformer, or in nearby proximity to the transformer. The transmit signal receivers 82 receive the wireless signal 72 from the inspection device to determine the position of the inspection device in the transformer tank”; Note: Having four degrees of freedom within the transformer tank and the capability to identify its position with respect to the sensors mounted on different edges of the transformer [within the internal construction of the transformer] reads on the pose with respect to the interior faces of the transformer tank.)
Regarding claim 18, Cheim discloses mapping the electrical transformer based on the three dimensional field of view (Abstract; [0017]: in situ-inspection of the transformer immersed in a cooling liquid such as oil; [0018]; Note: Visualizing the position of the vehicle “within” the interior of the container comprises mapping the container since it all depends on the construction of that interior tank.)
Regarding claim 20, Cheim discloses displaying the three dimensional field of view on a display ([0006]: “display an actual position of the inspection device within the container”). 
Regarding claim 23, Cheim discloses determining an observation position of the remotely operable vehicle in the liquid environment based on telemetry data from the remotely operable vehicle and a model of a structure that contains the liquid environment ([0006]: “up-loading a virtual model of the container into a computer, inserting an inspection device into the opening of the container, generating a position indication signal by the inspection device, receiving the position signal by the sensors associated with the container and processed on the computer, and generating a virtual image of the inspection device in relation to the virtual model of the container so as to display an actual position of the inspection device within the container”; Claim 6: “a computer maintaining a virtual image of said housing and the fluid container” (i.e. model of structure that contains the liquid environment), “and monitoring said position signals in comparison to an actual position of said housing in the fluid container”; Claim 16: “receiving said position signal by the sensors associated with the container and processed on said computer; and generating a virtual image of said inspection device in relation to said virtual model of the container so as to display an actual position of said inspection device within the container”).
Regarding claim 24, Cheim discloses the remotely operable vehicle includes a propulsion system with one or more motors (Fig. 4, Motors 62, M1-M4; [0031]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheim and Nagahdaripour et al. in further view of Lavest et al. (NPL attached with Non-Final Rejection Mailed on 05/24/2021)
Regarding claim 14, Cheim does not explicitly state calibrating each of the plurality of cameras for operation in the liquid coolant before determining the observation position.
However, Lavest et al. teaches calibrating each of the plurality of cameras for operation in the liquid coolant before determining the observation position (Abstract; Fig. 7; Section 4.3). 
It would have been obvious for someone with ordinary skill in the art to modify the Cheim reference and include features from the Lavest et al. reference to include camera calibrating before determining the observation position. This will provide more accurate camera measurements. 
Regarding claim 15, Cheim does not explicitly state calibrating each of the cameras includes first calibrating each of the plurality of cameras in air and then calibrating each of the plurality of cameras in the liquid coolant.
However, Lavest et al. teaches calibrating each of the plurality of cameras in air and then calibrating each of the plurality of cameras in the liquid coolant (Abstract; Figs. 5 and 7; Sections 4.2 and 4.3: “, we calibrate the system out of the water medium”; “In a similar way, we have calibrated the system underwater”).
It would have been obvious for someone with ordinary skill in the art to modify the Cheim reference and include features from the Lavest et al. reference to include adjusting camera calibration in air and then calibrating cameras in the liquid. This will correct for an optical distortion caused by the specific liquid environment to provide more accurate camera measurements.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669